        Case 2:20-cv-00930-NR Document 18 Filed 12/01/20 Page 1 of 7




            IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF PENNSYLVANIA
FARMERS NEW CENTURY                      )
                                         )
INSURANCE COMPANY,                       ) 2:20-cv-930-NR
                                         )
       Plaintiff,                        )
                                         )
               v.                        )
                                         )
                                         )
PRAFUL DESAI and NATALIE                 )
FONTANA,                                 )
                                         )
                                         )
       Defendants.                       )

                             MEMORANDUM ORDER
      Farmers has filed this action under the Declaratory Judgment Act,
seeking a declaration on its coverage obligations under the Special Umbrella
Policy that it issued to Dr. Praful Desai. Natalie Fontana moves to dismiss
this action.        She argues that this Court should decline to exercise its
jurisdiction because there is a pending parallel proceeding in the
Westmoreland County Court of Common Pleas. After carefully considering the
parties’ arguments, the Court finds that state court is the proper forum for this
dispute, and will therefore decline to exercise jurisdiction.
      Federal courts have “substantial” discretion in deciding whether to hear
declaratory judgment actions. Wilton v. Seven Falls Co., 515 U.S. 277, 286
(1995). “Rather than being subject to the normal principle that federal courts
should adjudicate claims within their jurisdiction, district courts exercising
DJA discretion are governed by considerations of practicality and wise judicial
administration.” Reifer v. Westport Ins. Corp., 751 F.3d 129, 139 (3d Cir. 2014)
(cleaned up).
      In exercising its discretion, the “threshold question” for the Court is
“whether there is a pending parallel state proceeding, such that there is a

                                        -1-
          Case 2:20-cv-00930-NR Document 18 Filed 12/01/20 Page 2 of 7




presumption for or against the exercise of DJA discretion.” Liberty Ins. Corp.
v. Higginbotham, No. 16-38, 2016 WL 1161228, at *4 (W.D. Pa. Mar. 24, 2016)
(Cercone, J.). While that question is not dispositive, it warrants “increased
emphasis.” Reifer, 751 F.3d at 139. In fact, “[t]he existence of a parallel state
proceeding militates significantly in favor of declining jurisdiction[.]” Id. at
144-45.
      Here, there is a parallel state proceeding pending in the Westmoreland
County Court of Common Pleas. [ECF 6-2]. “A parallel state proceeding is a
pending matter involving the same parties and presenting the opportunity for
ventilation of the same state law issues.” Kelly v. Maxum Specialty Ins. Grp.,
868 F.3d 274, 284 (3d Cir. 2017) (cleaned up). Relevant factors to consider
include “the scope of the state court proceeding, the claims and defenses
asserted, and whether necessary parties had been or could be joined.” Id.
      The Westmoreland County proceeding involves the same parties—
Farmers, Ms. Fontana, and Dr. Desai.
      It also involves identical issues. Count I of the Westmoreland County
proceeding seeks a declaratory judgment that Farmers “violated [its]
obligations under the applicable policy of insurance” because it refuses to fulfill
its “contractual duty to provide coverage for the full amount for which Dr.
Desai was insured.” [ECF 6-2, ¶ 57]. The complaint here seeks a declaration
that “there is no coverage under the Farmers Special Umbrella Policy,” that
“Farmers has no duty to indemnify [Dr. Desai], or any other party,” and that
even if there is a duty to indemnify, “the Limits of Liability provisions in the
Farmers Special Umbrella Policy operate to limit liability coverage available
thereunder.” [ECF 1, p. 10]. The resolution of the coverage issues in the state-
court proceeding will therefore necessarily resolve the coverage issues
presented here, making these actions “parallel.” See, e.g., State Farm Mut.
                                       -2-
          Case 2:20-cv-00930-NR Document 18 Filed 12/01/20 Page 3 of 7




Auto. Ins. Co. v. Biddle, No. 13-284, 2016 WL 212496, at *8 (W.D. Pa. Jan. 19,
2016) (Cercone, J.) (declining to exercise jurisdiction where “there clearly is
parallel litigation which will inform the inquiry presented by State Farm’s
request    for   declaratory   judgment”     in   coverage-related   action);   AIM
NationaLease v. Genuine Parts Co., No. 12-480, 2012 WL 3127179, at *2-3
(W.D. Pa. July 31, 2012) (Bissoon, J.) (finding parallel state-court proceeding
where cases involved “identical state law issues”).
      To persuade the Court to retain jurisdiction, Farmers makes two
arguments related to the state-court proceeding, neither of which is ultimately
persuasive.
      First, Farmers argues that the state-court proceeding is not
“substantially similar” to this action because Ms. Fontana alleged additional
causes of action (e.g., bad faith, unfair trade practices, professional
negligence/vicarious liability, and breach of contract) that are not at issue here.
[ECF 14, pp. 8-9]. Even so, Farmers does not argue—nor could it—that the
Westmoreland County Court of Common Pleas cannot resolve the issues here.
Whether the state court also resolves other, additional issues is irrelevant to
the present analysis.
      Second, Farmers argues that the Court should disregard the parallel
state-court proceeding because Ms. Fontana filed it after Farmers sued in this
Court. But “the Third Circuit addressed this precise scenario” and “concluded
that it was ‘irrelevant that [a] state declaratory judgment petition was filed
after its counterpart in the District Court.’” Allstate Fire & Cas. Ins. Co. v.
Archer, No. 17-331, 2018 WL 2538859, at *6 (W.D. Pa. June 4, 2018) (Hornak,
J.) (quoting State Auto Ins. Cos. v. Summy, 234 F.3d 131, 136 (3d Cir. 2000));
see also Esurance Ins. Co. v. Bowser, 710 F. App’x 110, 111-12 (3d Cir. 2018)
(“There is no doubt that action constitutes a parallel state proceeding, and it is
                                       -3-
         Case 2:20-cv-00930-NR Document 18 Filed 12/01/20 Page 4 of 7




irrelevant that the state declaratory judgment petition was filed after its
counterpart in federal court[.]”) (cleaned up). It is of greater concern that “the
state’s interest in resolving its own law must not be given short shrift simply
because one party or indeed, both parties, perceive some advantage in the
federal forum.” Summy 234 F.3d at 136. “This is especially important in
insurance coverage cases.” Id. Thus, the fact that Ms. Fontana filed the
parallel state-court proceeding after Farmers began this action does not tip the
scales in favor of this Court retaining jurisdiction.
      To overcome the “increased emphasis” the Court must place on the
existence of this parallel state-court proceeding, Farmers must show that
countervailing factors favor retaining jurisdiction. See Reifer, 751 F.3d at 144-
45 (finding that “as part of exercising sound and reasoned discretion, district
courts exercising jurisdiction should be rigorous in ensuring themselves that
the existence of pending parallel state proceedings is outweighed by opposing
factors.”).
      The factors that the Third Circuit has instructed district courts to
consider include those identified below. See id. at 146 (identifying eight
considerations). As applied here, the considerations are irrelevant, neutral, or
favor adjudicating this dispute in state court. None of them counsel in favor of
the retention of federal jurisdiction.
      (1)     The likelihood that a federal court declaration will resolve
              the uncertainty of obligation which gave rise to the
              controversy. Neutral. A federal-court declaration will resolve
              the coverage issues, but so will a state-court declaration.
      (2)     The convenience of the parties. Neutral. Farmers concedes
              that neither party will face greater inconvenience by litigating in


                                         -4-
  Case 2:20-cv-00930-NR Document 18 Filed 12/01/20 Page 5 of 7




      the Westmoreland County Court of Common Pleas rather than
      federal court. [ECF 14, p. 9].
(3)   The public interest in settlement of the uncertainty of
      obligation. Favors state court. “The public interest will not be
      better served by the federal court deciding the insurance coverage
      issue when the state court, which has more familiarity with the
      underlying cases, can equally well decide the issue.” Burke-Dice v.
      Gov’t Employees Ins. Cos., No. 17-3198, 2017 WL 3485873, at *4
      (E.D. Pa. Aug. 15, 2017) (cleaned up).
(4)   The availability and relative             convenience of other
      remedies. Favors state court. There is the pending state-court
      action that can resolve the parties’ disputes.
(5)   A general policy of restraint when the same issues are
      pending in a state court. Favors state court. “[F]ederal courts
      should hesitate to entertain a declaratory judgment action where
      the action is restricted to issues of state law.” Atl. Mut. Ins. Co. v.
      Gula,   84   F.   App’x   173,   1764    (3d   Cir.   2003)   (citation
      omitted). Farmers argues that this consideration favors retaining
      jurisdiction because the issues here do “not involve an unsettled
      question of state law or implicate an important public policy issue.”
      [ECF 14, p. 9]. But “where state law is firmly established,” there
      is “even less reason for resort to the federal courts.” State Farm
      Mut. Auto. Ins. Co. v. Biddle, No. 13-824, 2016 WL 212496, at *9
      (W.D. Pa. Jan. 19, 2016) (Cercone, J.) (cleaned up; citing Summy,
      234 F.3d at 135-36).
(6)   Avoidance of duplicative litigation. Favors state court. “A
      federal court should … decline to exercise its discretionary
                                -5-
         Case 2:20-cv-00930-NR Document 18 Filed 12/01/20 Page 6 of 7




             jurisdiction when doing so would promote judicial economy by
             avoiding duplicative and piecemeal litigation.” Summy, 234 F.3d
             at 135.   That is precisely the result that flows from declining
             jurisdiction   and    permitting    the   action    pending    in   the
             Westmoreland County Court of Common Pleas to proceed.
      (7)    Prevention of the use of the declaratory action as a method
             of procedural fencing or as a means to provide another
             forum in a race for res judicata. Irrelevant. The parties have
             not provided any record or course of communications between
             them to establish procedural fencing.
      (8)    In the insurance context, an inherent conflict of interest
             between an insurer’s duty to defend in a state court and its
             attempt to characterize that suit in federal court as falling
             within the scope of a policy exclusion. Irrelevant. The duty
             to defend is not implicated.
      In sum, application of the foregoing factors cannot overcome the strong
interest in litigating Plaintiff’s claim during the pending state-court action. As
such, the Court declines to exercise jurisdiction under the Declaratory
Judgment Act. The Court, however, will not dismiss this action, but instead
will stay it, pending resolution of the state-court proceeding. See Wilton, 515
U.S. at 288 n.2 (“We note that where the basis for declining to proceed is the
pendency of a state proceeding, a stay will often be the preferable course,
because it assures that the federal action can proceed without risk of a time
bar if the state case, for any reason, fails to resolve the matter in controversy.”).




                                        -6-
        Case 2:20-cv-00930-NR Document 18 Filed 12/01/20 Page 7 of 7




      AND NOW, this 1st day of December, 2020:
      IT IS HEREBY ORDERED that Ms. Fontana’s Motion to Dismiss [ECF
6] is denied. However, consistent with the above analysis, this case is stayed
until resolution of the action pending in the Westmoreland County Court of
Common Pleas. The Clerk of Court shall mark this case as administratively
closed, subject to any party filing a motion to re-open if the state-court action
is withdrawn or fails to resolve the matter in controversy.
                                            BY THE COURT:


                                            /s/ J. Nicholas Ranjan
                                            United States District Judge




                                      -7-
